Title: To James Madison from Vincent Gray, 16 October 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


16 October 1803, Havana. Sends this by the ship Thomas Russell of Boston. Informs JM that “a small French Privateer Pilot Boat Schooner, fitted out in Santo Domingo, with her Prize, an English Brig bound from Jamaica, with a Cargo of Rum and Sugar, have Just entered the Port, and were ordered to depart the Port immediately,” but by the governor’s authority “they were permitted to enter the Port and anchor.” “This is what was not expected here—and if she and her prize be permitted to remain longer in Port than is necessary to procure Water and Provision, it will be the Cause of bring[ing] the Providence Privateers off this Port as formerly.… We have in Port Our National Corvette (repaired here and to sail tomorrow for France) three Brigs and two Schooners—and Several French Merchantmen: and I lament to learn that there are several Privateers fitting out, in the out Ports of this Island—and one very noted last War belonging to a French Spaniard fitting out at a small Port in this Harbour.” Will forward his accounts and returns under the new law up to 1 Oct. by way of Baltimore.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 3 pp.; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

